Citation Nr: 0617802	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  00 06-844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for an ankle 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for jaw pain.

5.  Entitlement to service connection for a digestive 
disorder.

6.  Entitlement to service connection for a sinus disability.

7.  Entitlement to service connection for a foot disability.

8.  Entitlement to service connection for an eye disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active duty from July 1995 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In September 2003 and 
August 2005, the Board remanded this matter for further 
development.  The purpose of the August 2005 was in order to 
afford the veteran a video-conference hearing before the 
Board.  However, in a May 2006 written statement, the veteran 
indicated that he no longer desired a hearing.  

As noted in the August 2005 remand, in a March 2005 rating 
decision, the RO granted service connection for 
spondylolisthesis, lumbar spine, tinnitus, and left elbow 
tendonitis.  As the RO granted service connection, these 
claims are no longer on appeal.  Similarly, as service 
connection was granted for these issues, the issue of 
entitlement to a compensable evaluation for multiple, 
service-connected disabilities is moot.

The issue of entitlement to service connection for digestive 
disorder, to include cyst, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence demonstrates prior treatment in service for 
bilateral knee problems; however, the record does not 
demonstrate a current disability.  

2.  The record does not demonstrate a current disability 
involving the ankle, headaches, jaw pain, sinus, foot, or 
eye; pain is not a disability for VA compensation purposes.   


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

2.  Ankle disability was not incurred in or aggravated by the 
veteran's active  
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  Headaches was not incurred in or aggravated by the 
veteran's active  service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  Jaw pain was not incurred in or aggravated by the 
veteran's active  service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

5.  Sinus disability was not incurred in or aggravated by the 
veteran's active  service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

6.  Foot disability was not incurred in or aggravated by the 
veteran's active  service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

7.  Eye disability was not incurred in or aggravated by the 
veteran's active  service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Prior to the initial unfavorable decision from the agency of 
original jurisdiction (AOJ), the claimant must be provided 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include the following four 
elements:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

There was no prejudicial error in this case for two reasons.  
First, it was not possible to provide proper notification 
before the initial agency decision as the initial agency 
decision was made prior to the enactment of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  Second, subsequent to the 
enactment of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, the 
veteran received proper notification.  In this case, the 
veteran was issued notice letters dated in July 2001 and 
April 2004.  Together, the two notice letters met all four 
elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letters provided the veteran with a summary 
of the evidence, and specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Additionally, the veteran was requested to submit any 
evidence in his possession.  No other evidence was identified 
or submitted by the veteran.  The veteran was also provided 
notice of applicable laws and regulations, and a discussion 
of the facts of the case, and the basis for denial in a March 
2005 supplemental statement of the case.  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

During the pendency of the appeal, the Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned, 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Neither the July 2001 or 
April 2004 letter provided adequate notice of a disability 
rating and effective date for the service connection claim on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  None of the service connection claims decided in 
this case is granted.  As the claims are not granted, any 
questions as to the appropriate disability rating or 
effective date to be assigned to those service connection 
claims are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes numerous service medical records, VA 
medical records, VA examination reports dated in 1999, and 
statements from the veteran.  The case was remanded by the 
Board in September 2003 in order to obtain all service 
medical records pertaining to reserve duty.  No additional 
reserve duty records were noted, nor does the veteran claim 
any additional records are pertinent to his case.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  

In summary, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.


II.  Service Connection

The veteran is claiming service connection for bilateral knee 
disability, ankle disability, headaches, jaw pain, sinus 
disability, foot disability and eye disability.    Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Bilateral Knee Claim

Based upon a review of the record, the evidence demonstrates 
prior treatment in service for the bilateral knee problems; 
however, the record does not demonstrate a current 
disability.  

Service medical records shows that the veteran complained in 
August 1995 of having bilateral knee pain since basic 
training.  Treatment for knee pain is evident throughout his 
service.  However, other than crepitus of the patella, no 
clinical findings or diagnosis is noted. 

Post-service medical records noted no current knee 
disability.  VA examination report dated in August 1999 
revealed full range of motion for both knees: extension to 0 
degrees bilaterally and flexion to at least 125 degrees 
bilaterally.  There were also no signs of any functional loss 
due to his knees.  The examiner specifically commented that 
the veteran knees appeared to be fairly normal without 
complication or problems.  The diagnosis was normal knee 
evaluation.  Both knees were also evaluated as normal on x-
ray examination dated in August 1999.  

VA evaluation dated in June 2000 showed a leg length 
discrepancy that the examiner determined to be insignificant.  
The examiner further determined that the veteran's continual 
complaints of knee pain/crepitus were most likely related to 
a muscle imbalance.  Nevertheless, no diagnosed disability 
was noted following service.  Pain is not a diagnosable 
disability for VA compensation purposes.  38 C.F.R. § 3.303 
(2005).  Without a current disability, service connection 
must be denied.      

Ankle, Headaches, Jaw, Sinus, Foot, Eye 

Post-service medical evaluations do not show a current ankle 
disability, or diagnosis of headaches, jaw disability, sinus 
disability, foot disability, or eye disability.  VA 
examination dated in August 1999 notes prior complaints of 
bilateral ankle pain, but none on examination.  Evaluation 
shows no clinical abnormalities involving the ankles.  The 
examiner diagnosed normal ankle evaluation.  Both ankles were 
also evaluated as normal on x-ray examination dated in August 
1999.

For complaints involving headaches, the August 1999 examiner 
showed that the veteran had a muscle tension type of headache 
associated with his temporal mandible joint (TMJ) pain.  The 
muscle tension headache usually occurred in the morning with 
the TMJ pain.  However, there were no signs of muscle tension 
headaches on clinical evaluation.  Neurological evaluation 
was normal.  Reflexes were normal and vibratory sensory 
sensation was normal.  The examiner diagnosed history of 
muscle tension headaches secondary to TMJ pain.  

For the TMJ complaints, the August 1999 VA examiner noted 
complaints of TMJ in service, which are well-documented with 
the headaches.  However, clinical evaluation of the TMJ was 
without any objective findings.  The veteran was able to 
extend his tongue in midline and elevate the soft palate.  
There were no signs of popping, dislocation, or subluxation 
of the joint.  The examiner commented that the veteran 
appeared to have a fairly normal TMJ without pain or 
problems.  The diagnosis was TMJ pain.  X-ray findings from 
August 1999 revealed normal TMJ.  Medical records following 
the August 1999 evaluation did not show any TMJ diagnosis 
other than TMJ pain.  As noted above, pain is not a 
disability for VA compensation purposes.  38 C.F.R. § 3.303 
(2005).

For the sinus, foot, and eye complaints, the August 1999 VA 
examiner noted that sinuses were normal without excess of 
pressure or pain on evaluation.  The August 1999 VA examiner 
referenced no clinical abnormalities for the veteran's feet 
or eyes.  Vision was 20/30 bilaterally without glasses.  
Extraocular movements were intact and sclera was nonicteric.  
Pupillary response was normal and fundi of the eyes were 
normal bilaterally.  No diagnosis involving sinuses, feet, or 
eyes were found in the August 1999 evaluation report, or 
subsequent medical evaluations in the record. 

In summary, the evidence demonstrates prior complaints or 
treatment for bilateral knee problems, ankle problems, 
headaches, TMJ pain, sinus, foot, and eye problem in service; 
however, the record does not demonstrate a current disability 
for any of these problems.  The Board recognizes the 
veteran's service connection claim and his statements that he 
believes that he is entitled to service connection for these 
problems.  Nevertheless, as noted previously, without 
evidence demonstrating a current diagnosed chronic 
disability, the claims must be denied.  38 C.F.R. § 3.303; 
Brammer, 3 Vet. App. 223.  In other words, even if the 
veteran received treatment for any and all of the above 
problems during service, he must have a current diagnosis in 
order to be service-connected.  Service-connection is not 
granted for prior disorders that resolved, but only for a 
current, chronic disability.  Id.  As there is no current 
disorder involving bilateral knee, ankle, headaches, jaw 
pain, sinus, foot, or eye, whether the veteran received 
treatment for these problems during service is not 
determinative.      

The preponderance of the evidence shows no current disability 
involving bilateral knee, ankle, headaches, jaw pain, sinus, 
foot, or eye, upon which to grant service connection.  
Therefore, the veteran is not entitled service-connection.  
38 C.F.R. § 3.303 (2005).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied

Entitlement to service connection for an ankle disability is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for jaw pain is denied.

Entitlement to service connection for a digestive disorder is 
denied.

Entitlement to service connection for a sinus disability is 
denied.

Entitlement to service connection for a foot disability is 
denied.

Entitlement to service connection for an eye disability is 
denied.


REMAND

Unfortunately, a remand is required for the veteran's service 
connection claim for digestive disorder.  In a May 2006 
written statement faxed by the veteran to the RO, the veteran 
indicated that he was including in the facsimile copies of 
pertinent medical evidence involving his cyst.  This medical 
evidence involving his cyst is not included in the claims 
file.  According to the May 2006 written statement, the 
veteran claims that his cyst has grown back.  If the cyst has 
grown back, a new evaluation should be conducted to determine 
whether the veteran's digestive disorder, to include cyst 
growth, should be service connected.  See 38 C.F.R. § 3.159 
(2005).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should incorporate into the 
claims file 
the entire facsimile from the veteran 
dated May 24, 2006, received on June 2, 
2006 by the RO, including medical records 
and a photograph.  If these records are 
not available at the AMC/RO, the veteran 
should be asked to resubmit them.   

2.  If the evidence shows that the 
veteran's cyst has indeed grown back, the 
AMC/RO should schedule him for a VA 
evaluation to determine the nature, 
extent, and etiology of the veteran's 
current digestive disorder, to include 
cyst growth.  All special studies and 
tests should be completed.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner should note 
that the veteran's complete claims file 
was reviewed.  

First, the examiner should determine the 
veteran's current digestive condition, 
including any cyst growths.  

Second, the examiner should determine 
whether the veteran's cyst growth, if any, 
had its onset during active service or is 
related to his in-service treatment.    

A complete rationale should be given for 
all opinions and conclusions expressed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
review the new evidence and readjudicate 
the service connection claim for digestive 
disorder on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


